775 N.W.2d 797 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jacob TRAKHTENBERG, Defendant-Appellant.
Docket No. 138875. COA No. 290336.
Supreme Court of Michigan.
December 30, 2009.

Order
On order of the Court, the application for leave to appeal the March 20, 2009 order of the Court of Appeals is considered. We DIRECT the Oakland County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. The motion to withdraw as counsel and the application for leave to appeal remain pending.